DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, in part, “selecting a non-dedicated RA resource corresponding the second CE level”. The office recommends amending the claim to recite “selecting a non-dedicated RA resource corresponding to the second CE level”.  Appropriate correction is required.

Response to Arguments and Notice on Allowable Subject Matter
Applicant is advised that the Notice of Allowance included in the Non-Final Office Action mailed 09/03/2021 is vacated. 
The 112 second paragraph rejections have been overcome. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245 A1) in view of Lee et al. (US 2016/0353440 A1).
Regarding claim 1, Fujishiro discloses a method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a network (fig.9 which discloses the eNB200), a connection release message (fig.9 element s202 and par.[0116]) transmits a connection release message to the mobile device);
entering an idle state or an inactive state upon receiving the connection release message (fig.9 and par.[0116] which describes the UE entering an RRC idle state after the reception of the RRC Connection Release Message transmitted from the network);

initiating a first RA attempt using the dedicated RA resource (par.[0083 – 0085] discloses that the UE selects the PRACH resource corresponding to its own enhanced coverage level, and transmits the PRACH resource using the selected PRACH resource);
While the disclosure of Fujishiro teaches attempting random access using resources corresponding a CE-level, it does not disclose:
increasing a CE level of the wireless device to a second CE level based on failure of the first RA attempt; 
selecting a non-dedicated RA resource corresponding to the second CE level; and 
performing a second RA attempt using the non-dedicated RA resource.

In an analogous art, Lee which is directed to the same field of endeavor as Fujishiro teaches: 
If the WTRU does not receive the corresponding RAR in the certain CE level with the maximum number of attempts (e.g., PreambleTransMax), the WTRU may increase the CE level to the next CE level having a larger number of repetitions.”); 
selecting a non-dedicated RA resource corresponding to the second CE level (par.[0201] discloses that a UE may select a new CE-level and PRACH resource associated with selected CE-Level, and par.[0085] discloses a contention-based PRACH resource. The resources are non-dedicated because multiple UEs must contend for the same PRACH resource, as opposed to contention-free wherein the UE receives higher layer signaling of the CE-level and resource it should use  Thus, whether in CFRA or CBRA there are specific resources associated with a certain CE-Level as discussed in Lee, par.[0166 – 0167]); and 
performing a second RA attempt using the non-dedicated RA resource (par.[0201] discloses transmitting the RA-preamble using the second CE-level, and par.[0085] discloses that the UE may be configured with contention based resources).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access methods as discussed in Fujishiro with the random access methods as discussed in Lee. The motivation/suggestion would have been that it was well-known at the time of the filing of the instant application that a UE may be configured with either of a non-contention . 

Claims 1-2, 4, 7, 10-12, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245 A1) in view of Xu et al. (WO 2018028574 A1).
Regarding claims 1, 11, and 15, Fujishiro discloses a method/system/processor performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a network (fig.9 which discloses the eNB200), a connection release message (fig.9 element s202 and par.[0116]) transmits a connection release message to the mobile device);
entering an idle state or an inactive state upon receiving the connection release message (fig.9 and par.[0116] which describes the UE entering an RRC idle state after the reception of the RRC Connection Release Message transmitted from the network);
receiving, from the network, a paging (par.[0097] which recites, in part, “ the eNB 200 transmits, to the UE 100, a notification indicating whether to perform the early data transmission prior to starting the random access procedure by at least one of a paging message), including a dedicated random access (RA) resource corresponding to a first coverage enhancement (CE) level (par.[0006] discloses that the PRACH resource is provided for each coverage level, and par.[0081] which further discloses that the PRACH related information includes a CE level and PRACH resource which is associated with the CE-level);

While the disclosure of Fujishiro teaches attempting random access using resources corresponding a CE-level, it does not disclose:
increasing a CE level of the wireless device to a second CE level based on failure of the first RA attempt; 
selecting a non-dedicated RA resource corresponding to the second CE level; and 
performing a second RA attempt using the non-dedicated RA resource.

In an analogous art, Xu which is directed to the same field of endeavor as Fujishiro teaches: 
	increasing a CE level of the wireless device to a second CE level based on failure of the first RA attempt (Abstract: discloses that when CFRA fails increasing the coverage enhancement level); 

performing a second RA attempt using the non-dedicated RA resource (Abstract: discloses that the UE will perform RA using the first contention based resource for re-attempting the random access).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access methods as discussed in Fujishiro with the random access methods as discussed in Xu. The motivation/suggestion would have been to allow a mobile device to continue a random access process after a failure using the resource configured by the network, thus providing a more robust random access procedure thereby increasing the success of random access (Xu: pg.2 second paragraph).
Regarding claim 2, Xu discloses, receiving, from the network , non-dedicated RA resources, wherein each of the non- dedicated RA resources are corresponded to each of CE levels (pg.7-8 steps 204 – 206 wherein the UE receives a plurality of 
Regarding claim 4, Fujishiro discloses wherein the method further comprises, determining whether the first RA attempt is successful or not (as discussed above as it pertains to the rejection of claim 1, the disclosure of Fujishiro and Xu discuss determining whether the first RA attempt under the first CE-Level fails).
Regarding claims 7 and 12, Xu discloses wherein the second CE level is increased by 1 from the first CE level (pg.7-8 steps 204 – 206 discloses increasing the coverage level from the first to the second level).
Regarding claim 10, Fujishiro discloses wherein the wireless device is in communication with at least one of a user equipment, a network, or an autonomous vehicle other than the wireless device (fig.1 element 200-1 with UE 100-1).

Claim 3, 5, 8-9, and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro and Xu as applied to claim 1 above, and further in view of Lee as applied above to claim 1.
Regarding claim 3, The combination of Fujishiro and Xu, and in particular Xu discloses that the contention based resources are sent by the network in “information” but does not specify the type of information explicitly. However, it is well-known that the UE will receive the random access preambles from the network in higher-layer signaling or system information. 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Fujishiro and Xu, with the resource signaling as discussed in Lee. The motivation/suggestion would have been the technique for signalling contention based resources using system information is well-known in the art, and a technique that is discussed at length in 3GPP, such that one of ordinary skill in the would readily identify the practice of signaling the resources using system information.
Regarding claim 5, Lee discloses wherein the first RA attempt is determined to be failed based on that the UE does not receive, from the network, an RA response or a message-2 in response to the first RA attempt within a RA response window or a message-2 reception window (par.[0091] which recites, in part, “If the WTRU does not receive the RAR within a certain time window, the WTRU may transmit another  preamble”…..).
Regarding claims 8 and 13, Lee discloses wherein the method further comprises, deciding the second CE level based on Reference Signal Received Power 
Regarding claims 9 and 14, Lee discloses wherein the method further comprises, deciding the second CE level based on number of preamble transmissions in the first RA attempt (par.[0168] discloses that the second CE level may be based on the number of attempts of the current CE level). 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro and Xu as applied to claim 1 above, in view of Bressanelli et al. (US 2015/0016352 A1).
Regarding claim 6, the combination of Fujishiro and Xu discuss the method of claim 1, but does not disclose:
wherein the first RA attempt is determined to be failed based on that an RA response or a message-2 in response to the first RA attempt does not include an identifier of the wireless device.
However, this technique was well-known in the art at the time of the filing of the invention, for example, Bressanelli which is directed to the same subject matter as Fujishiro and Xu discloses:
wherein the first RA attempt is determined to be failed based on that an RA response or a message-2 in response to the first RA attempt does not include an identifier of the wireless device (par.[064] which discloses that the UE will perceive the random access as failing to receive a random access response message with it identifier).

The disclosures of Fujishiro and Xu teaches methods for retrying a random access attempt using a higher coverage level when the UE fails to receive a random access response, while the disclosures of Park teaches determining random access has failed based on not receiving a response with its identifier therein. As each of the references teach every limitation in the claim, it is shown that all of the elements were known at the time of the invention, and the only difference is the combination of “known elements” into a single system. Furthermore, since each of the references discloses teaches detecting that the random access has failed the technique for detecting that random access has failed as discussed in Bressnelli would have been obvious to one of ordinary skill in the art to achieve the predicable result of detecting that the RACH has failed and that the UE is out of range from the network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. (US 2019/0174549 A1)
Yi et al. (US 2016/0330680 A1) “A Method and an Apparatus of Wireless Communication”
Lee et al. (KR 2017/0037505 A) “Methods for Receiving Random Access Response for MTC UEs and Apparatuses Thereof”
Tsai (US 2018/0270869 A1) “Method and Apparatus for Backoff Mechnanism Applied for Random Access in a Wireless Communciation System”
Fujishiro et al. (US 2020/0187084 A1) “Cell Reselection Control Method, Base Station, and Radio Terminal”
Hoglund et al. (US 2020/0245370 A1) “Mobile-Terminated Early Data Transmission”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411